Case 3:19-cv-00477-REP Document 95-3 Filed 05/29/20 Page 1 of 5 PageID# 1009




     EDITORS' PICK | 123,247 views | May 8, 2020, 03:51am EDT




                  Kate O'Flaherty Senior Contributor
                  Cybersecurity
                  I’m a cybersecurity journalist.




     From May 9, Zoom hopes to eliminate Zoom bombing and other security problems with a
     bunch of new ... [+]   SOPA IMAGES/LIGHTROCKET VIA GETTY IMAGES




     Video conferencing app Zoom has seen a massive surge in users as
     many people continue to stay at home during the COVID-19 crisis.



                                                                                           EXHIBIT C
Case 3:19-cv-00477-REP Document 95-3 Filed 05/29/20 Page 2 of 5 PageID# 1010


     But many new Zoom users are just normal people using the platform
     to talk to friends or take an exercise class—I’m one of them.

     This sudden surge in Zoom users beyond the app’s traditional
     business base has led to major security issues such as “Zoom
     bombing,” which sees uninvited guests join your meeting or chat.
     From May 9, Zoom hopes to eliminate this and other security
     problems with a bunch of new features for basic and free accounts.

     Here are the three features arriving tomorrow that you need to know
     about:

     MORE FROM FORBES




     By Kate O'Flaherty




        Most Popular In: Cybersecurity




     If you don’t have a meeting password, you’re not safe. It means that if
     someone knows your Meeting ID or has a link to your chat, they can
     simply join it—also known as Zoom bombing. Many people also
     share their Zoom Meeting IDs on social media, which is a definite no-
     no as it leaves your meetings wide open for anyone to crash.
Case 3:19-cv-00477-REP Document 95-3 Filed 05/29/20 Page 3 of 5 PageID# 1011


     So from May 9, Zoom wants to make the chance of this happening
     even smaller by requiring a password for all meetings. This includes
     new meetings, previously scheduled meetings and those using a
     personal meeting ID.




     Another Zoom problem that can allow video chat gatecrashers is the
     ability to simply enter the meeting without being let in by the host.
     Zoom has a feature called Waiting Rooms to allow the host to
     manually let people into the meeting, but not everyone was using it.
     In another move to stop Zoom bombers, Zoom will now make
     Waiting Rooms turned on by default. It means it will take slightly
     longer to enter your meeting, but it’s certainly worth it for the
     security and privacy benefits.

     MORE FROM FORBES




     By Kate O'Flaherty




     One of the major problems caused by Zoom bombers is the sharing of
     offensive images, sometimes containing pornography. To try and
     prevent this from happening, Zoom will make screen sharing
     privileges host only by default from May 9.
Case 3:19-cv-00477-REP Document 95-3 Filed 05/29/20 Page 4 of 5 PageID# 1012




     Whether you love it, hate it, use it or don’t, everyone has an opinion
     about Zoom. These new security features are great, but really, they
     should have been turned on by default from the start.

     However, I don’t see Zoom’s issues as a reason to not use the service
     at all. In addition to these new security features, there are other
     things you can do to keep yourself as safe as possible while using the
     app. Firstly, don’t use Zoom for any sensitive chats and seek out an
     alternative instead.

     MORE FROM FORBES




     By Kate O'Flaherty




     At the same time, be aware that when you are using Zoom, you need
     to control your privacy—services are free for a reason and there
     might be some data to have to give up.

     When you do use Zoom, you can ensure you are safer by not
     downloading the app where possible. In addition, Zoom’s surge in
     users means it’s a target for phishing attacks. Be careful of any emails
     that claim they come from Zoom, they are often designed to steal
     your credentials.


     The Evolving Role of Finance Chiefs

     Sign up for The Balance Sheet, Forbes' biweekly newsletter
     from CFO Network Editor Ezequiel Minaya.
Case 3:19-cv-00477-REP Document 95-3 Filed 05/29/20 Page 5 of 5 PageID# 1013




     Follow me on Twitter.
               Kate O'Flaherty

                     Follow


     I'm a freelance cybersecurity journalist with over a decade’s experience writing
     news, reviews and features. I report and analyze breaking cybersecurity and
     privacy… Read More

     Site Feedback          Tips         Corrections        Reprints & Permissions   Terms     Privacy

     © 2020 Forbes Media LLC. All Rights Reserved.                                           AdChoices


                                                     ADVERTISEMENT
